      Case 9:20-cv-00865-GTS-ATB Document 26 Filed 06/03/21 Page 1 of 6




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


DOUGLAS RIVERA,

                                  Petitioner,
         v.                                                                  9:20-CV-0865
                                                                             (GTS/ATB)
JOHN RICH, Superintendent,

                                  Respondent.


ANDREW T. BAXTER
United States Magistrate Judge

                                            DECISION and ORDER

         Petitioner Douglas Rivera seeks federal habeas relief pursuant to 28 U.S.C. § 2254.

Dkt. No. 1, Petition ("Pet."); Dkt. No. 1-1-1-2, Exhibits.1 Petitioner challenges a 2015

judgment of conviction in Montgomery County, upon a guilty plea, of second degree burglary.

Pet. at 2; accord People v. Rivera, 164 A.D.3d 1573, 1573 (3rd Dep't 2018).

         Simultaneously with the commencement of this action, petitioner also applied for

appointment of counsel. Dkt. No. 3. On August 10, 2020, the Court directed respondent to

file an answer to the petition and denied petitioner's application w ithout prejudice. Dkt. No. 6,

Decision and Order ("August Order")

         Respondent opposed the petition. Dkt. No. 13, Mem orandum of Law in Opposition;

Dkt. No. 14, Answer; Dkt. No. 15, State Court Records. Upon receipt of the respondent's

opposition, the Court provided petitioner with an opportunity to file a reply. Dkt. No. 17, Text

Order.



         1
           For the sake of clarity, citations to both parties' filings refer to the pagination generated by CM/ECF, the
Court's electronic filing system.
     Case 9:20-cv-00865-GTS-ATB Document 26 Filed 06/03/21 Page 2 of 6




       Instead, petitioner filed motions (1) seeking to compel discovery; (2) requesting an

extension of time to file his reply; and (3) requesting default judgment. Dkt. Nos. 18 & 19.

Respondent opposed petitioner's motions to compel and for a default judgment. Dkt. No. 21.

On April 6, 2021, the Court denied petitioner's m otions to compel discovery and for default

judgment and granted him an extension of time within which to file his reply. Dkt. No. 22,

Decision and Order ("April Order").

       Petitioner presently seeks reconsideration of the August and April Orders. Dkt. No.

24. Specifically, petitioner moves for reconsideration of the motion to compel because "the

Court's decision was entered prior to the Court receiving petitioner's [reply] papers in support

of his motions, and because of such, there appears to be error in the Court's written

findings." Id. at 1. Petitioner assumed that he would be given thirty days to file a reply to

respondent's opposition; however, the Court issued the April Order before receiving the reply

and, per petitioner, "made erroneous findings in [its] written decision." Id. at 1-2. Moreover,

petitioner seeks reconsideration of his request for a default judgment or, alternatively,

reconsideration of the August Order denying his motion for counsel and the issuance of a

stay. Id. at 4.

       Respondent opposes petitioner's motion. Dkt. No. 25. Specifically, respondent

argues that the motion is untimely and meritless because it fails to provide an adequate basis

for reconsideration. Id. at 2-4.

       As a preliminary matter, the Court agrees with respondent that petitioner's motion is

untimely. The Local Rules provide that a motion for reconsideration must be filed "no later

than fourteen days after the entry of the challenged . . . order[.]" N.D.N.Y.L.R. 60.1. Here,

the April Order is dated April 6, 2021. April Order at 10. Because petitioner w as served by

                                                2
      Case 9:20-cv-00865-GTS-ATB Document 26 Filed 06/03/21 Page 3 of 6




mail, see Dkt. Entry for April Order, he is entitled to an additional three days time. Fed. R.

Civ. P. 6(d). Therefore, in order to be timely filed, the motion was due on or before April 23,

2021. However, petitioner's motion is dated April 29, 2021. 2 Accordingly, it was filed six

days too late and can be denied on that basis alone.

         Even assuming the motion was timely filed, it is still inadequate to justify the requested

relief. "The standard for . . . [reconsideration] is strict, and reconsideration will generally be

denied unless the moving party can point to controlling decisions or data that the court

overlooked . . . that might reasonably be expected to alter the conclusion reached by the

court." Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995). Reconsideration is

warranted only where controlling law has changed, new evidence is available, clear error

must be corrected, or manifest injustice prevented. Long v. U.S. Dep't of Justice, 778 F.

Supp. 2d 222, 228-29 (N.D.N.Y. 2011) (citing Doe v. New York City Dep't of Soc. Servcs.,

709 F.2d 782, 789 (2d Cir. 1983)); Jackson v. Jimino, 506 F. Supp. 2d 105, 108-09 (N.D.N.Y.

2007).

         First, petitioner's assumption that he was entitled to file a reply to respondent's

opposition to his motion was incorrect. The Local Rules indicate that "[r]eply papers . . . are

not permitted without the Court's prior permission." N.D.N.Y.L.R. 7.1(a)(2). Petitioner did not

request, let alone acquire, the required permission; therefore, the Court did not anticipate

petitioner's reply. Moreover, the Court did not require a reply and would not have authorized

one even if petitioner had properly sought permission to do so. Consequently, the Court did

not err by timely deciding the motion without said reply papers.


        2
          Under the prison "mailbox rule," a petitioner's application is deemed filed on the date he delivers it to the
prison authorities for mailing. Houston v. Lack, 487 U.S. 266, 270 (1988).

                                                          3
     Case 9:20-cv-00865-GTS-ATB Document 26 Filed 06/03/21 Page 4 of 6



       Second, petitioner's conclusory assertions that the April Order contains "erroneous

findings" is completely unsupported. Petitioner contends that the Court m isunderstood his

motion, representing that the Court only identified "limited" reasons why petitioner needed his

presentence investigation report ("PSI"). Dkt. No. 24 at 2. This misstates the April Order,

which discussed the "several different reasons" petitioner claimed he required his PSI,

examined petitioner's argument that Townsend v. Burke, 334 U.S. 736 (1948) compelled

disclosure, and explained a range of rationale why the Court disagreed with petitioner's

arguments. April Order at 3-7. The essence of petitioner's motion for reconsideration

remains the same as his original motion for discovery. Petitioner continues to rehash the

same facts and arguments that he presented before. However, petitioner fails to identify

controlling decisions or data that the Court overlooked which would reasonably change the

Court's prior decision. In sum, petitioner's continued disagreement with this Court's decision

is not a basis for reconsideration. Finkelstein v. Mardkha, 518 F. Supp. 2d 609, 611

(S.D.N.Y. 2007).

       Petitioner "rest[s] on his papers before the Court," to request reconsideration of the

April Order's decision to deny petitioner's motion for default judgment and, in the alternative,

for its August Order denying appointment of counsel. Dkt. No. 24 at 4. These bare bones

proffers, at best, vaguely reference previously unsuccessful arguments and, at worst,

completely fail to identify any controlling decisions or data that would cause the Court to

change its conclusion. Accordingly, as the Court has not been presented with a change in

the law, the discovery of new evidence, or a manifest injustice which must be rectified,

reconsideration of the Court's previous decisions is not warranted.

       With respect to petitioner's request for a hearing, his request is denied. The Local

                                                4
     Case 9:20-cv-00865-GTS-ATB Document 26 Filed 06/03/21 Page 5 of 6



Rules again provide that "[t]he Court will decide motions for reconsideration . . . on

submission of the papers, without oral argument, unless the Court directs otherwise."

N.D.N.Y.L.R. 60.1. Here, there is no need for oral argument as, for the aforementioned

reasons, petitioner has failed to establish that he is entitled to reconsideration.

          Moreover, to the extent petitioner seeks to have this Decision reviewed, petitioner

"must file and serve [any] appeal [to the District Court Judge] within fourteen (14) days [of]

being served with the Magistrate Judge's Order, and must specifically designate the order or

part of the order from which [he] seeks relief and the basis for the appeal." N.D.N.Y.L.R.

72.1(b).

          WHEREFORE, it is

          ORDERED that petitioner's motion to reconsider the August and April Orders, Dkt. No.

24, is DENIED; and it is further

          ORDERED that petitioner's request for a hearing, Dkt. No. 24 at 4, is DENIED; and it

is further

          ORDERED that, to the extent petitioner wishes to appeal the instant Decision and

Order, any such appeal must be made to the District Court Judge within fourteen days of

receiving this decision. If petitioner chooses to appeal the instant Decision and Order, the

proceedings will be stayed pending the District Judge's decision on the appeal; and it is

further

          ORDERED that petitioner's deadline to file a reply is stayed pending resolution of any

appeal from this Decision and Order. The Court will schedule petitioner's deadline for his

reply either after petitioner's time to appeal to the District Judge has passed or said appeal

has been decided; and it is further

                                                  5
    Case 9:20-cv-00865-GTS-ATB Document 26 Filed 06/03/21 Page 6 of 6



      ORDERED that the Clerk serve a copy of this Decision and Order upon the parties in

accordance with the Local Rules.

Dated: June 3, 2021




                                            6
